DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,764,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Cimpu et al. US 20190141713 and Hamzeh et al. US 20190120969.  Cimpu discloses classification of interference connections between Citizens Broadband Radio Service Devices, CBSDs, in a wireless communication network including calculating an interference level, the calculation being based on whether two interfering CBSDs are operating in one of the alternate channels, adjacent channels and the same channel, comparing the calculated interference level to a threshold to determine a classification of an interference connection. Hamzeh discloses a system is provided for protecting a fixed satellite service site, including at least one earth station, a central server in operable communication with the fixed satellite service site and an access point configured to request authorization from the central server for resource allocation, 
Prior art of record does not disclose, in single or in combination, receiving from a spectrum and power management system, at the wireless base station, one or more of: i) a power headroom threshold value used to identify cell edge user equipment devices (UEs) or ii) a channel quality indicator threshold value used to identify cell edge user equipment devices (UEs); receiving a power down command from the spectrum and power management system; identifying based on one or more of the received power headroom threshold value and the received channel quality indicator threshold value cell edge UEs being serviced by the wireless base station; and decreasing transmit power of the wireless base station by an estimated amount of transmit power required to support the identified cell edge UEs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468